                 Case 4:20-cv-04887-JSW Document 41 Filed 08/07/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF CALIFORNIA
 2                                       OAKLAND DIVISION
 3
 4    NATIONAL ASSOCIATION OF                                  No. 4:20-cv-04887-JSW
      MANUFACTURERS, et al.,
 5                                                             [PROPOSED] ORDER
                             Plaintiffs,                       AS MODIFIED
 6
                v.
 7
      UNITED STATES DEPARTMENT OF
 8    HOMELAND SECURITY, et al.,
 9                           Defendants.
10
11
12          The Court GRANTS the Defendants’ unopposed scheduling motion (ECF No. 39) and
13   adjusts the briefing schedule regarding the Plaintiffs’ Motion for a Preliminary Injunction as
14   follows:
                                                                                   August 19, 2020
15                   •   Defendants’ Opposition Brief shall be filed on or before August 21, 2020 and
                                                                             August 28, 2020
16                   •   Plaintiffs’ Reply Brief shall be filed on or before September 4, 2020.
17   IT IS SO ORDERED.
18
19
20   DATED: August  7, 2020
            _____________________                           ______________________________
21                                                          Hon. Jeffrey S. White
                                                            United States District Judge
22
                                                            United States District Judge
23
24
25
26
27
28
